DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed structural element, “non-measurement instruments” in claims 4 (lines 4-5) and 15 (line 4), must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an interface adapted to set a measurement sequence for a plurality of measurement sites, each comprising a sequence runner;”
“a sequence state manager adapted to receive measurement sequence states from at least one sequence runner and further adapted to distribute the measurement sequence states to other sequence runners via a network, wherein the measurement sequence states are associated with data and/or results through the sequence processing chain.”
in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 3-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (hereinafter Lurie) (US 2007/0124363 A1).

As to claim 1, Lurie teaches a system for distributed execution of a sequence processing chain (Instrument-based distributed computing systems) (Title; Abstract) comprising: 
an interface (graphical user interface, GUI, of a Visual Display Device 114 or Technical Computing Client 250, etc.) adapted to set a measurement sequence for a plurality of measurement sites, each comprising a sequence runner (Job Runner 667) (Fig. 1A, 3B, 3C, 4, 6C); 

a sequence state manager (Job Manager 265) adapted to receive measurement sequence states (state of processing of a task or job) from at least one sequence runner (job runner 667 wherein jobs or tasks have states) and further adapted to distribute (via Automatic Task Distribution Mechanisim 260) the measurement sequence states to other sequence runners via a network (distribute a portion of the job to one or more remote workers on a network 140), wherein the measurement sequence states are associated with data and/or results (Tasks 1, 2, …./Results 1, 2,…etc.) through the sequence processing chain (Abstract; Fig. 6C; [0088]; [0108]).
Lurie discloses a Job Runner 667, a Job Manager 265, and states of jobs/tasks while the claimed invention recites sequence runner, a sequence state manager, and sequence states, respectively, for example.  Lurie teaches having a test environment that may include a sequence of test steps that specifies the ordering of the resources to be used by a test manager 1220 ([0309]).  In addition, Lurie teaches and describes its conducting of a test to include a distribution of tasks from a technical computing client to remote technical computing workers for execution of the tasks on multiple computers systems ([0047]; [0158]; [0296]; [0337]).  Therefore, although the terms are not identical, one of ordinary skill in the art before the effective date of the application would know that their meanings are equivalent, and it would allow for the acceleration of measurement, analysis, verification and validation of data in a distributed computing environment (Lurie – Abstract).

As to claim 2, Lurie teaches wherein the sequence runners are adapted to compute resources available on measurement instruments in the plurality of measurement sites ([0057]; [0080]).

As to claim 3, Lurie teaches wherein the sequence runners are further adapted to compute resources available on remote computing resources either located at the plurality of measurement sites or connected by the network (distribute a portion of the job to one or more available remote workers 270A-270N on a network 140) (Abstract; [0071]).

As to claim 4, Lurie teaches wherein the sequence runners on the plurality of measurement sites are further adapted to determine whether a step of the sequence processing chain can be executed on non-measurement instruments and therefore conveys the measurement sequence states associated with the data and/or results to the sequence state manager for further execution of the step (technical computing worker can execute on the server 160 instead of measurement instruments such as workstation 170) ([0068]).

As to claim 5, Lurie teaches wherein the sequence state manager is further adapted to determine resources available on the measurement instruments and on the remote computing resources and thereby distributes the measurement sequence states associated with the data and/or results to other sequence runners for further execution of the step (Tasks distributed to available Technical Computing Workers over network and Results are returned) (Fig. 2C and 3C).

As to claim 6, Lurie teaches wherein the sequence state manager is further adapted to classify the steps of the sequence processing chain based on their dependency in order to execute the steps either in parallel or in sequence ([0070]).

As to claim 7, Lurie teaches wherein the sequence state manager is further adapted to allocate different resources for parallel execution of the steps and to allocate subsequent resources for sequential execution of the steps ([0070]).

As to claim 8, Lurie teaches wherein the sequence state manager is further adapted to determine the steps of the sequence processing chain that are required to be performed by the measurement instruments ([0291]-[0292]).

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Chen et al. (hereinafter Chen) (US 2020/0150178 A1).

As to claim 11, Lurie does not explicitly teach wherein the measurement instruments are on a production line with devices under test, where the devices under test are respectively associated with an identification.  However, Chen teaches measurement/test instruments on a production floor, wherein the devices under test (DUT) have device identification (Abstract; [0002]-[0003]; [0106]).  It would have been obvious to one of ordinary skill in the art to modify Lurie such that its measurement instruments would be on a production line with devices under test, where the devices under test are respectively associated with an identification, as taught and suggested in Chen.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to identify devices that allow for more efficient configuration and processing (Chen – [0106]).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong et al. discloses a method for defining and executing multi-step processes in computing environments, which involves triggering execution of a set of steps by recipe-level process in a set of recipe-level processes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH TANG/Primary Examiner, Art Unit 2199